DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “maximum temperature experienced” is indefinite since the temperature range itself has not been defined.  What are the definite limits to “maximum”?  This lack of clarity renders the scope of the claim indefinite. An appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlisch (U.S. 20200101332) in view of Truss (U.S. 20080092467), and in further view of Kim (U.S. 20100231469).
In re Claim 1 and 5, Ahlisch teaches a pole body (12); a fire retardant sleeve assembly arranged on at least a length of the pole body the sleeve assembly having an inner insulation layer (20a,20b) that is an intumescent material, provided in contact with a surface of the pole body; and at least one temperature sensor positioned beneath the sleeve assembly.  (Figures 1-3C)
Ahlisch does not teach an outer shell or at least one temperature sensor positioned beneath the sleeve assembly.
Truss teaches a fire-resistant collar that fits around a pipe.  The collar has an inner insulation layer of intumescent material (43) and outer shell (44) of steel gauze or fiberglass cloth. (Figures 2, 4; Paragraphs 0045,0047)
It would be obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Ahlisch with the teachings of Truss.  The outer shell would reinforce the structure of the sleeve and provide additional protection against the fire.
Kim teaches a utility pole with a control module (130) that is housed within the pole body (12).  The control module includes senor module (40) with a temperature sensor.  (Figures 1-3, Paragraphs 0025,0041,0050)
It would be obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Ahlisch with the teachings of Kim.  The temperature sensor would provide localized temperature data around the utility pole.  It would also allow for monitoring of the functional status of the utility pole to optimize its operations given local environmental conditions.
In re Claims 2-4, the modified Ahlisch has been previously discussed.  Kim does not teach how the internal sensors are to be accessed but they would need to be accessible for maintenance, upgrades, and reconfiguration.  An opening in the utility pole with a cover would be obvious to one of ordinary skill in the art at the time of filing.  In order to allow for accessibility of sensors within the pole, an opening and hatch would also be necessary in the casing taught by Ahlisch.  Ahlisch also teaches straps (40a,40b) and collars (60a,60b) that hold the sleeve assembly together.  Positioning these over the cover additional sleeve portions together, such as securing a cover plate to the rest of the sleeve, would be an obvious extension of holding the various portions of the sleeve together into one assembly.
In re Claims 6 and 7, the modified Ahlisch has been previously discussed.  Truss teaches that the inner insulation layer (43) and outer shell (44) are secured together and to a housing by staples.  Staples are fire resistant.  (Paragraph 0046) Staples are functionally equivalent to fire resistant adhesive and resin so substituting one for another would be obvious to one of ordinary skill in the art.   Ahlisch teaches that the sleeve can be secured to the pole with adhesive. (Paragraph 0019)   Therefore, using adhesive in the installation of fire-retardant sleeves is known.  The adhesive was applied between the insulation layer and the pole is now also being applied between the insulation layer and the outer shell.  Therefore, using adhesive or resins to assemble a fires resistant sleeve layers of material (inner insulation and an outer shell) would be obvious.  Superimposing layers in this fashion using adhesive or resin is a type of lamination.  Fire resistant adhesives and resins are easy to apply and contact a larger surface area than just staples.
In re Claims 8, the modified Ahlisch has been previously discussed.  Kim also teaches that the pole (12) is formed from a Fiberglass Reinforced Plastic.  (Paragraph 0025)
In re Claims 9, the modified Ahlisch has been previously discussed.  The limitation “to measure a maximum temperature…” is functional language directed to the intended use of the project and is only afforded limited weight in a product claim.  Furthermore, as was previously noted, the maximum temperature has not been clearly defined.  The positively claimed limitations of the temperature sensor are that it be capable of temperature measurement.  The temperature sensor taught by Kim meets the positively claimed limitations and is therefore capable of this function.
In re Claims 10-12, Ahlisch teaches that the sleeve assembly comprises a pair of separable half sections (20a,20b) that, when connected together define a hollow cylinder that is capable of being installed n the pole body during manufacture of the pole body.  Each separable half section having a U shape cross section.  A locking mechanism (40a,40b,60a,60b) secures the pair of separable half sections together when installed on the pole body.  (Figures 1-3C)
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlisch (U.S. 20200101332) in view of Truss (U.S. 20080092467), and Kim (U.S. 20100231469), and in further view of Van Hock-Patterson et al. (U.S. 10,544,601).
In re Claims 13 and 14, the modified Ahlisch has been previously discussed but does not teach that the pole body extends upward from a location beneath the ground surface or a sleeve assembly that is arranged on the pole body at a location thereon below the ground surface.
Van Hock-Patterson teaches a utility pole (15) that extends upward from a location beneath the ground surface (30) and a sleeve (100) that is arranged around the pole located below the ground surface.  (Figures 7A,7B)
It would be obvious to one of ordinary skill in the art at the time of filing to modify Ahlisch with the teachings of Van Hock-Patterson.  Anchor both the pole and the sleeve underground increases their structural stability.  The underground section of the sleeve also shields the underground portion of the pole.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlisch (U.S. 20200101332) in view of Truss (U.S. 20080092467), and Kim (U.S. 20100231469), and in further view of McCombs (U.S. 5,175,971).
In re Claims 15 and 16, the modified Ahlisch has been previously discussed but does not teach fire resistant or UV protective coatings applied to the outer surface of the outer shell.  
McCombs disclosed the general teaching of the applying fire resistant coatings and UV protective coatings/resins to the exterior of the utility pole to slow UV degradation and to enhance fire resistance.  In the modified Ahlisch combination, the exposed exterior surfaces are the outer surfaces of the outer shell.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed inveniton to apply protective coatings to mitigate against UV and fire damage to the outer shell around the utility pole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/           Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633